Citation Nr: 1023049	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1958.  The Veteran died in September 2005; the appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania that 
denied entitlement to nonservice-connected death pension 
benefits.

REMAND

The appellant failed to appear for a Board hearing at the RO 
in November 2009.  When this case was before the Board in 
January 2010, the Board determined that the appellant had not 
been properly notified of the hearing because the letter 
notifying her of the hearing was sent to her former address 
rather than her current address.  In this regard the Board 
notes that the Post Office informed the RO of the appellant's 
new address in March 2009 when it returned a March 2009 
Supplemental Statement of the Case because the forwarding 
time had expired.  The record reflects that the Supplemental 
Statement of the Case was sent to the appellant's new address 
and was not returned as undeliverable.  

Because the appellant was not properly notified of the 
November 2009 hearing, the Board remanded this case in 
January 2010 for the RO to reschedule the hearing and send 
appropriate notice to the appellant's current address.  The 
record reflects that the RO scheduled the appellant for a 
Board hearing at the RO in April 2010, but once again the 
notification letter was sent to the appellant's former 
address rather than her new address.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC for 
the following action:

The appellant should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of her appeal.  
The notice letter should be sent to the 
appellant's current address.


No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


